AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

 

 

 

 

 

 

 

 

 

“ENTERED TT seRVED ON
UNITED STATES DISTRICT COURT COUNSEL/PARTIES OF RECORD
for the
District of Nevada JAN 2 8 2020
United States of America ) CoE DISTRI eon RT
v. ) Case No. 2:40BMaj=44-E TY neem DEPUTY J

)
CHRISTOPHER JAMES )
Defendant )

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

 

 

 

_ Lloyd D. George United States Courthouse .
Place: 333 Las Vegas Blvd., South Courtroom No.: 3D
Las Vegas, NV 89101
Elayna J. Youchah , U.S. Magistrate Judge Date and Time: January 30, 2020 at 3:00pm

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States

marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

Date: __ January 28, 2020 Sa pad Houde

i \ Yipee’ Ss signature

ELAYNA J. YOUCHAH, U.S. Magistrate Judge
Printed name and title
